       Case 1:19-cv-06983-RA-SDA Document 48 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ϮͬϮϯͬϮϬϮϭ
 Akeya Griffith,

                                Plaintiff,
                                                            1:19-cv-06983 (RA) (SDA)
                    -against-
                                                            ORDER FOR
 Universal Protection Service, LLC et al.,                  TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Thursday, February 25,

2021, at 11:30 a.m. EST to discuss Plaintiff’s February 16, 2021 Letter Motion. (ECF No. 42.) At

the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 23, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
